Title: To George Washington from Richard Butler, 30 November 1787
From: Butler, Richard
To: Washington, George



Excellent Sir
Carlisle [Pa.] 30th Novr 1787

To know at any time that it is your Excellencys wish that any thing within my power should be done, will always be a Sufficient motive with me to do it. But when you were pleased to inform me that it had been required by the August Empress Sovereign of all the Russias, Through the medium of that Excellent Character the Right Honorable Major General The Marquis de La Fayette, it was an additional excitement to the completion of this work, And I only regret the difficulty of Obtaining more, which if wished for must be the work of time there being so few of our people or Uropeans Among the Indian tribes who have perseverence and understand a Sufficiency of their own tongue to be able to Translate the Indian into it—Should this be an Object of future Attention nothing will give me greater pleasure than to add my endeavours to its promotion.
With the greatest Respect I have the Sattisfaction to transmit this to your hand, and to Assure your Excellency That I am at all times and all places, Your Excellencys most Obedient Hbl. St

Richd Butler

